IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


MARK IVORY,                              :   No. 8 WAP 2018
                                         :
                     Appellant           :   Appeal from the Order of the
                                         :   Commonwealth Court entered
                                         :   December 15, 2017 at No. 630 M.D.
               v.                        :   2014.
                                         :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
CORRECTIONS,                             :
                                         :
                     Appellee            :


                                    ORDER


PER CURIAM
     AND NOW, this 23rd day of January, 2019, the order of the Commonwealth Court

is AFFIRMED.